ARNOLD, J.
(dissenting). The contract between Vahlberg and Kingfisher county provides with reference to payments on the fee to be paid the architect:
“Upon completion of the preliminary studies, a sum equal to 20% of the basic rate computed' upon a reasonable estimated cost.
“Upon completion of specifications and general working drawings (exclusive of details) a sum sufficient to increase payments on the fee to 70% of the rate or rates of commission arising from this agreement, computed upon a reasonable cost estimated on such' completed specification and drawings, or if bids have been received, then computed upon the lowest bona fide bid or bids.”
Bids were advertised for and received by the county commissioners. The recovery of Vahlberg in any event could only be based upon the lowest bid received. The judgment obtained is based upon the anticipated cost set forth in the W.P.A. proposal. The failure of the plaintiff to make the essential proof necessary in this respect requires, in my judgment, a reversal of this case.